Citation Nr: 1021431	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  03-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic 
lumbosacral strain, prior to May 17, 2007.  

2.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain, from May 17, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose  
from a September 2002 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for tinnitus, as well as granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for chronic lumbosacral strain, each effective July 
24, 2001.  In the same rating decision, the RO denied service 
connection for hypertension, for alopecia, for claimed 
ligament damage to the bilateral knees, and for bilateral 
hearing loss.

The appellant filed a notice of disagreement (NOD) in 
September 2002 with the denial of the claims noted above, 
except the claim involving hearing loss; he filed a separate 
NOD with the denial of service connection for hearing loss in 
April 2003.  The RO issued a Statement of the Case (SOC) in 
August 2003, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2003.

In February 2003, the appellant requested separate ratings 
for bilateral tinnitus.  The RO issued a rating decision 
denying the claim in September 2003.  The appellant filed an 
NOD in December 2003, and the RO issued an SOC the same 
month.  The appellant's representative filed a VA Form 646 
(Statement of Accepted Representative in Appealed Case) in 
June 2004 that the RO accepted as a substantive appeal in 
lieu of a VA Form 9.

In October 2005, the appellant and his wife testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.   

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
chronic lumbosacral strain, the Board characterized the claim 
on appeal in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).

In September 2006, the Board granted service connection for 
alopecia, denied entitlement to service connection for 
hypertension, a bilateral knee disability, and bilateral 
hearing loss, and found that the claim for separate initial 
schedular 10 percent disability ratings for bilateral 
tinnitus lacked legal merit.  The Board also remanded the 
claim for a higher initial rating for chronic lumbosacral 
strain to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development.

In a March 2008 rating decision, the AMC granted a higher 
rating of 40 percent for the Veteran's chronic lumbosacral 
strain, effective May 17, 2007.  The AMC continued the denial 
of an initial, compensable rating prior to that date (as 
reflected in a March 2008 supplemental SOC (SSOC)).

While the RO has granted a higher rating of 40 percent during 
the pendency of this appeal, inasmuch as higher ratings are 
available for this condition before and after May 17, 2007, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board recharacterized the 
appeal as encompassing the two matters set forth on the title 
page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2008, the Board remanded the Veteran's claims for 
an initial, compensable rating for chronic lumbosacral 
strain, prior to May 17, 2007, and for a rating in excess of 
40 percent for chronic lumbosacral strain, from May 17, 2007, 
to the RO, via the AMC, for further action, to include 
additional development of the evidence.  After completing 
some of the requested development, the RO/AMC granted a 
separate 10 percent rating for radiculopathy, left lower 
extremity, effective May 17, 2007.  The AMC continued to deny 
the claims for higher rating for lumbosacral strain both 
before and after May 17, 2007 (as reflected in a March 2010 
SSOC) and returned the matters on appeal to the Board for 
further consideration.

For the reasons expressed below, both matters on appeal are 
being remanded to the RO, via the AMC; VA will notify the 
Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in July 
2008, the Veteran submitted a request for approval of school 
attendance for his child.  As it does not appear that the RO 
has responded to this request, this matter is referred to the 
RO for appropriate action.


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.

During the October 2005 Board hearing, the Veteran reported 
that he had been receiving treatment for his back condition 
at the Malcolm Grow Medical Center at Andrews Air Force Base 
since May 2003.  During the May 2007 VA examination, the 
Veteran indicated that he had an MRI scan in 2006, but the 
examiner commented that the results were not available.  
During the February 2008 VA examination, the Veteran 
clarified that the 2006 MRI was performed at Andrews Air 
Force Base.

In August 2008, the Board remanded the Veteran's claims for 
the RO to obtain all records of evaluation and/or treatment 
for the Veteran's chronic lumbosacral strain "from the 
Malcolm Grow...Medical Center at Andrews Air Force Base, since 
April 2003, to specifically include the 2006 MRI report 
discussed above."  While some records from the Malcom Grow 
Medical Center at Andrews Air Force Base have been obtained 
and associated with the claims file, the aforementioned 2006 
MRI report still has not been obtained.

VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency, unless it is 
concluded that such records do not exist, or that further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Under these circumstances, the Board 
has no alternative but to, again, remand this matter to the 
RO, via the AMC, for compliance with the actions requested in 
the prior remand pertinent to the obtaining of missing 
medical records.  

The Board also Board notes that that there are other 
pertinent Federal records outstanding.  In this regard, a 
December 2009 letter from a VA doctor references two back 
surgeries that the Veteran received within the past year.  
Additionally, the Veteran has submitted some records of 
personal treatment from Bethesda Naval Medical Center which 
include a pre-operation evaluation.  However, no records of 
any back surgery have been associated with the claims file.  
Additionally, the Veteran has stated that he is undergoing 
physical therapy for his back.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain any records of treatment of the Veteran from 
Bethesda Naval Medical Center, to specifically include any 
back surgeries performed in 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Furthermore, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether any further "staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited to above) is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's chronic lumbosacral strain from 
the Malcolm Grow Medical Center at Andrews 
Air Force Base, since April 2003, to 
specifically include the 2006 MRI report 
discussed above.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's chronic lumbosacral strain from 
the Bethesda Naval Medical Center, to 
specifically include records of any back 
surgeries performed in 2009.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of of the matters on appeal 
should include consideration of whether 
any further "staged" rating of the 
Veteran's disability, pursuant to 
Fenderson (cited to above) is appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


